                    IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                              MCALLEN DIVISION

MARCOS LOPEZ,                                 §
                                              §
       Plaintiff,                             §
                                               §     Civil Action No.
v.                                            §      Jury Demanded
                                              §
TEXAS RIO GRANDE LEGAL                        §
AID, INC.,                                    §
                                              §
        Defendant                             §

                         INDEX OF MATTERS BEING FILED


EXHIBIT “A”:        Plaintiff’s Original Petition

EXHIBIT “B”:        Defendant’s First Amended Original Petition

EXHIBIT “C”:        Copy of Docket Sheet in Cause No. C-i 076-1 9-G;

EXHIBIT “0”:        List of Counsel of Record




Notice of Removal                                                       Page 1 of I
